Form of Letter to Holders of a Performance-Based Restricted Stock Unit Agreement
(2020 Grant)




Exhibit 10.1
WEX INC.
Memorandum
TO:        <<Name>> (the “Grantee”)
FROM:    Melissa Smith, Chair of the Board of Directors and Chief Executive
Officer
SUBJECT:
Your Performance-Based Restricted Stock Unit Agreement (2020 Grant)

DATE:        June __, 2020
You were previously granted an award on <<Grant Date>> (the “Grant Date”) of
Performance-Based Restricted Stock Units (“PSUs”) under the terms of the WEX
Inc. 2019 Equity and Incentive Plan (the “Plan”). The PSUs are sometimes
collectively referred to as the “Award.” The PSUs are subject to vesting based
upon attainment of performance goals and continued employment as set forth in
the Agreement governing the Award (the “Agreement”), including Schedule 1 of the
Agreement. Any terms used but not defined herein have the meaning given to such
terms in the Agreement.
[FOR EXECUTIVE LEADERSHIP TEAM MEMBERS: The Compensation Committee has
determined that, upon vesting of the PSUs, you will be entitled to the number of
shares of Company Stock determined pursuant to Alternative Schedule 1 attached
hereto.]
[FOR ALL 2019 PSU HOLDERS OTHER THAN EXECUTIVE LEADERSHIP TEAM MEMBERS: The
Compensation Committee has determined that, upon vesting of the PSUs, you will
be entitled to the greater of (i) the number of shares of Company Stock
determined pursuant to Schedule 1 of the Agreement as in effect on the Grant
Date and (ii) the number of shares of Company Stock determined pursuant to
Alternative Schedule 1 attached hereto.]
The Award will otherwise continue to be governed by the Plan and the Agreement,
and the terms of the Agreement shall remain unchanged and in full force and
effect. In no event may more than 200% of the target number of shares of Company
Stock subject to this Award be earned hereunder.
[INCLUDE ACCEPTANCE FOR EXECUTIVE LEADERSHIP TEAM MEMBERS ONLY:
By accepting this Award, you are agreeing to abide by the terms of the Plan and
the attached Agreement. The Agreement contains restrictions that will apply
after the termination of your employment with the Company, and which may
override any such existing restrictions in your contract of employment, if any.
The purpose of these restrictions is to protect the Company’s business interests
(including its confidential information). You should read the Agreement
carefully and in its entirety before







--------------------------------------------------------------------------------

Form of Letter to Holders of a Performance-Based Restricted Stock Unit Agreement
(2020 Grant)




indicating your acceptance/agreement. To accept this Award and indicate your
agreement to the terms of the Plan and the attached Agreement, you must indicate
your acceptance of the terms by acknowledging your understanding through the use
of your electronic signature by <<Accept By Date>>.
Accepted on [ ]
[Participants]







--------------------------------------------------------------------------------

Form of Letter to Holders of a Performance-Based Restricted Stock Unit Agreement
(2020 Grant)






ALTERNATIVE SCHEDULE 1
Performance-Based Restricted Stock Unit Metrics


A.    Performance Goal


Subject to the terms of the Plan and the Agreement, the number of
Performance-Based Restricted Stock Units (“PSUs”) vesting under the Award is
based on the Company’s total shareholder return (“TSR”) over the Performance
Period (defined below) relative to the TSR over the Performance Period of the
companies included in the S&P MidCap 400 Index (the “Benchmark Group”). The
Company’s performance shall be measured based on the percentile ranking of such
performance within the Benchmark Group, with each company equally rated, using
companies in the Benchmark Group at the beginning and end of the Performance
Period.


“Performance Period” means the period beginning on June 23, 2020 and ending on
December 31, 2022.


“TSR” shall be calculated on a per-share basis for the Company and each member
of the Benchmark Group as the quotient of (a) (Ending Price plus Dividends per
Share Paid minus Beginning Price), divided by (b) the Beginning Price, where:


(i)    “Ending Price” means the average closing stock price of one share of the
applicable common stock over the one (1) year period ending on the last day of
the Performance Period.


(ii)    “Dividends per Share Paid” means cumulative dividends per share of the
applicable common stock paid by the Company or member of the Benchmark Group, as
applicable, during the Performance Period. Dividends are assumed to be
reinvested.


(iii)    “Beginning Price” means the average closing stock price of one share of
the applicable common stock over the sixty (60) trading days immediately
preceding the first day of the Performance Period.


The TSR for the Company and each member of the Benchmark Group shall be adjusted
to take into account stock splits, reverse stock splits, and special stock
dividends that occur during the Performance Period.


B.    Number of PSUs That Vest


The number of PSUs that vest under this Award shall be determined and certified
by the Compensation Committee following the end of the Performance Period and
shall be equal to the product of (i) the Target Number of PSUs and (ii) the
Payout Factor, as set forth below:









--------------------------------------------------------------------------------

Form of Letter to Holders of a Performance-Based Restricted Stock Unit Agreement
(2020 Grant)




WEX’s TSR Performance Stated as a Comparative Percentile Ranking Within the
Benchmark Group
Payout Factor
75-100th Percentile
200%
50th Percentile
100%
0-25th Percentile
0%



In determining the number of PSUs that vest, the Company’s relative TSR
performance and the corresponding Payout Factor will be linearly interpolated
between the percentage payouts set forth in the table above based on actual
results as determined and certified by the Compensation Committee. In the event
the calculation of the number of PSUs that vest based on the above table results
in a fractional share, the actual number of PSUs that vest shall be rounded up
to the nearest whole share.


Any PSUs that have not vested as of the day the Compensation Committee
determines and certifies the level of achievement of the performance goal shall
be forfeited for no consideration and the Grantee will have no further rights
with respect thereto.


C.    Effect of a Change in Control


Notwithstanding Paragraph 3(d) of the Agreement, in the event of a Change in
Control:


If the surviving entity agrees to assume the obligations set forth in the
Agreement such that, following the consummation of the Change in Control, the
Award confers the Grantee with the right to receive, with respect to each PSU,
the consideration (whether cash, securities or other property) received by each
holder of Company Stock immediately prior to the Change in Control (the
“Replacement Award”), then (i) the vesting of such Replacement Award shall only
be subject to the Grantee’s continued employment with the Company or its
subsidiaries (or the applicable successor thereto) through the vesting date set
forth in the Memorandum and shall not, for the avoidance of doubt, be subject to
any further attainment of the performance goal, (ii) the amount of cash,
securities or other property subject to such Replacement Award shall be
determined assuming that the number of PSUs is equal to the number of PSUs that
would vest based on the level of achievement of the performance goal as of the
Change in Control (determined as set forth below), and (iii) if, following the
Change in Control and prior to the vesting date, the Grantee’s employment with
the Company or its subsidiaries (or the applicable successor thereto) is
terminated by the Company or applicable subsidiary without “Cause” or by the
Grantee for “Good Reason,” the Replacement Award shall become immediately and
fully vested as of the date of termination. “Cause,” “Change in Control” and
“Good Reason” shall have the meanings set forth in the Plan.


If the surviving entity does not agree to assume the obligations set forth in
the Agreement, then (i) the Grantee shall become immediately vested in a number
of PSUs calculated based on the level of achievement of the performance goal as
of the Change in Control (determined as set forth below), and (ii) any PSUs that
do not vest as provided in the preceding clause shall be cancelled for no
consideration and the Grantee will have no further rights with respect thereto.









--------------------------------------------------------------------------------

Form of Letter to Holders of a Performance-Based Restricted Stock Unit Agreement
(2020 Grant)




The level of achievement of the performance goal as of the Change in Control
shall be determined pursuant to Sections A and B of this Schedule 1, provided
that: (i) the Performance Period shall be deemed to end on the day before the
closing date of the Change in Control and (ii) for purposes of determining the
Company’s TSR, the Ending Price of the Company Stock will be determined based on
the price to be paid to holders of Company Stock in connection with the Change
in Control, as determined by the Compensation Committee.







